Citation Nr: 0725452	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  04-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating in excess of 30 percent 
disabling for bronchial asthma.

2  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1946 to February 1949.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision by the Oakland 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) that, among other things, granted service connection for 
asthma and assigned a 30 percent rating effective December 
17, 2001.  A March 2004 rating decision, among other things, 
continued the 30 percent rating for bronchial asthma and 
denied the TDIU claim.  The veteran specifically limited his 
appeal to the above-mentioned issues and they are the only 
matters before the Board.  


FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's asthma did 
not require courses of oral or parenteral corticosteroids at 
least three times per year, immunosuppressive medication, or 
monthly visits to a physician; and pulmonary function test 
(PFT) findings taken post- bronchodilator did not show that 
the veteran's asthma was characterized by FEV-1 lower than 56 
percent of predicted, or FEV- 1/FVC of 55 lower than 56 
percent of predicted. 

2.  The veteran's service-connected disabilities are 
bronchial asthma, hearing loss, tinnitus, and mood disorder 
associated with bronchial asthma; rated 30, 10, 10, and 10 
percent disabling, respectively; the scheduler requirements 
for TDIU are not met.




CONCLUSION OF LAW

1.  The criteria for an initial evaluation in excess of 30 
percent for asthma have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code (Code) 6602 (2006).

2.  The criteria for establishing entitlement to TDIU have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of the 
information and evidence necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi,16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159 (b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As to the matter of the claim regarding the rating for 
bronchial asthma, as the rating decision on appeal granted 
service connection, and assigned a disability rating and an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The June 2004 
statement of the case (SOC) provided notice on the downstream 
issue of an increased initial rating, and outlined governing 
criteria, what the evidence showed, and the basis for the 
determination made.  July 2004 and May 2005 supplemental 
SOC's readjudicated the matter after further development and 
provided notice regarding the updated status of the claims.  
The veteran has had full opportunity to participate in the 
adjudicatory process, and is not prejudiced by any technical 
notice deficiencies that may have occurred along the way.

Regarding TDIU, a formal VCAA notice letter was issued in 
December 2003.  The VCAA letter notified the veteran of what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  While the letter did not advise the 
veteran verbatim to submit everything he had pertinent to his 
claim, it explained the type of evidence necessary to 
substantiate his claim and asked him to submit any such 
evidence.  This was equivalent to advising him to submit 
everything in his possession pertinent to the claim.  The 
contents of the notice fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has had an opportunity to respond and supplement the 
record.  

The veteran was not provided additional notice regarding 
effective dates of awards; however, as the decision below 
does not involve an award of a benefit, the matter of what 
the notice was properly provided is moot.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding VA's duty to assist claimants in obtaining evidence 
needed to substantiate a claim, the veteran's VA treatment 
records are on file.  There is no indication that any 
relevant records remain outstanding.  The veteran has been 
afforded multiple VA examinations.  VA's duty to assist the 
veteran is met.



II.  Factual Background

A rating decision dated in June 2003 granted service 
connection for bronchial asthma and assigned a 30 percent 
disability evaluation effective from December 17, 2001.  That 
determination was based on a review of the veteran's service 
medical records and treatment records as well as on the 
findings of a VA examination performed in April 2003.  A 
March 2004 rating decision continued the assigned evaluation 
and denied the TDIU claim.  The veteran appealed the 
decisions seeking a higher initial evaluation and entitlement 
to TDIU.  

An October 2001 treatment record from Kaweah Delta Health 
Care District indicated that the veteran had dyspnea.  PFT's 
revealed spirometric efforts were reproducible; inspiratory 
effort was reasonable; FVC was 57%, FEV1 was 33%, and an 
FEV1/FV ratio was 45%.  It was noted that FEV1 improved by 
16% after bronchodilator.  The impression was severe 
obstruction; there was hyperinflation, air trapping, and a 
very low diffusing capacity.  There was bronchodilator 
responsiveness.  This study was consistent with emphysema as 
well as bronchospasm.  

January to April 2002 treatment records from Fresno VA 
Medical Center (VAMC) noted that the veteran stopped smoking 
in 1988.  The records showed that the veteran had a history 
of emphysema and requested home oxygen to help with his 
breathing.  

On April 2003 VA examination, it was noted that the claims 
file was reviewed.  A history of chronic obstructive 
pulmonary disease (COPD), emphysema, as well as bronchospasm 
and asthma was reported.  The veteran uses a Combivent 
inhaler every four hours along with his low-flow of oxygen.  
This provides him with many hours of wheeze and cough-free 
intervals.  It was noted that he was not on steroids 
continuously.  Although there was some mention of 
Theophylline, this was not yet prescribed.  He stopped 
smoking in the 80's after smoking one-half to one pack a day 
for the greater of 30 years.  PFT's in October 2001 revealed 
obstructive lung disease of great severity with reversibility 
indicating an element of asthma.  The veteran's chest 
radiographs revealed signs consistent with that of pulmonary 
emphysema.  There were no in-hospital treatments for COPD or 
asthma.  After examination, PA and lateral chest radiographs, 
and PFT's, the diagnoses included: COPD and bronchial asthma.  
The examiner commented that the veteran did not require 
treatment with bronchodilators, and later, corticosteroids 
until approximately two years ago.  The examiner opined that 
because of this, it was highly unlikely that the veteran' few 
episodes of acute bronchitis while in the military were 
linked in any etiologic fashion to his present situation with 
the need for home oxygen, an electric cart, and frequent 
bronchodilator use.  The veteran had severe emphysema, which 
was most likely related to chronic use of cigarettes.  He was 
fortunate that he did have a degree of bronchospasm (16% 
shown by PFT's in October 2001), as this was not typical of 
COPD, but indicated an element of asthma.  The examiner 
commented that the veteran should be service-connected for 
the bronchospastic component of this obstructive disease, 
rather than the chronic obstructive pulmonary component that 
was related to cigarette smoking.  Many of the veteran's 
family members also had lung disease.  PFT's showed FVC was 
58% of the predicted value and FEV1 was 28% of the normal 
value.  His diffusion capacity was at 20% and the FEV1/FVC 
ratio was 48%.  After the use of bronchodilators, the 
veteran's FEV1 increased from 28% to 35% which was a 26% 
change.  His FVC changed from 58% to 64% for 10% change.  The 
overall FEV1/FVC ration changed from 48% to 55%, which was a 
15% change.  An addendum noted severe airflow, borderline 
significant response to bronchodilators at this time 
indicating an element of asthma.  

August 2002 through January 2004 treatment records showed 
medication renewal for Albuterol 0.5% soln and 0.9% NaCl 3 ml 
for the veteran's nebulizer.  An October 2003 psychiatric 
consult noted that the veteran claimed that had been severely 
impaired by his respiratory condition for the past two years.  
He stated that until two years ago, he was able to work.  He 
stated that for the past two years he had been on oxygen for 
his asthma and COPD.  It was noted that he took 
bronchodilators for his pulmonary condition.  He was also 
dependent on supplemental oxygen.  Subsequent records showed 
that he was prescribed an Albuterol/Ipratropium inhaler and 
was required to take two puffs by mouth every four hours as 
needed.  

January 2004 VA examination report noted that the veteran's 
history, physical examination, respiratory status, 
medications, and living conditions did not change since the 
prior examination of April 2003.  He continued to use low-
flow oxygen and a Combivent inhaler and could ambulate for 
approximately 40 feet without becoming extremely dyspneic.  
In the past, he was treated with Theophylline and 
corticosteroids.  He did not have any episodes of severe 
bronchospasm requiring admission to the hospital nor did he 
have pneumonia or respiratory failure since the last 
examination.  The examiner commented that the veteran was 
only seen one or two occasions while in the military for 
episodes of bronchitis.  His employment at Rockwell in the 
1950's exposed him to some toxic chemicals.  He did not 
require treatment with bronchodilators and, corticosteroids 
until approximately two-and-a-half years ago.  His episodes 
of acute bronchitis while in the military were therefore not 
linked to his present situation requiring the need for home 
oxygen, motorized cart, and frequent bronchodilator use.  His 
severe emphysema was related to his chronic use of tobacco 
products which haply, were no longer being used.  His degree 
of bronchospasm was fortuitous and assisted him in his 
treatments utilizing Albuterol and Atrovent.  He is currently 
not on steroids.  PFT's showed his FVC was 52% of the 
predicted value and his FEV1 was 26% of the normal value.  
His diffusion capacity was at 24%and the FEV1/FVC ratio of 
49%.  After the use of bronchodilators, the veteran's FEV1 
increased from 26% to 35% which is the 35% change.  His FVC 
changed from 52% to 67% for 29% change.  The overall FEV1/FVC 
ration changed from 49% to 52%, which was a 4% change.  An 
addendum noted severe airflow, borderline significant 
response to bronchodilators at this time indicating an 
element of asthma.  

February to September 2004 treatment records from Fresno VAMC 
included PFT's in April 2004 that showed FEV1 42% predicted, 
FVC 50% predicted, and a ratio of 53%.  There was moderate 
airflow obstruction.  A July 2004 record noted trouble 
breathing.  A September 2004 record showed that he is now 
also taking XNF Fluticasone 250/SERE 50 MCG INH, DISK.  It 
was noted that his activities and energy were limited by COPD 
and asthma.  He had dyspnea on exertion and therefore was in 
a wheelchair.  He felt very limited by respiratory disease 
and limited mobility.  He was diagnosed with a mood disorder 
secondary to severe COPD and asthma.  

A July 2004 statement from Dr. T. E. D. indicated that the 
veteran suffered from significant COPD and was oxygen 
dependent on a continuous basis.  He was significantly and 
permanently impaired from any meaningful occupation.  

In September 2004, the same physician who provided the April 
2003 and January 2004 VA examinations reviewed and summarized 
the prior records.  He then concluded that the veteran's COPD 
was severe and the recent bronchodilator-assisted PFT's 
revealed an obstructive deficit most likely related to 
pulmonary emphysema from smoking cigarettes.  The veteran did 
have a 4% change in improvement of his obstructive lung 
disease with bronchodilators, which indicated a minimal but a 
significant response to the bronchodilators.  This 
information showed that the veteran overwhelmingly 
demonstrated poor respiratory function due to pulmonary 
emphysema.  The physician stated that if the veteran only had 
asthma, and not COPD or emphysema, his PFT's would revert 
back to their normal range following the use of 
bronchodilators.  The evidence overwhelmingly suggested that 
the veteran's COPD, and not the bronchial asthma, was more a 
problematic finding.  He is currently using Albuterol and 
Ipratropium as well as an inhaled steroid diskus for both 
conditions.  

A VA record received in April 2006 (dated from July 2004) 
stated that the veteran was treated for asthma and COPD, used 
oxygen all of the time, and was unemployable because of these 
conditions.  

III.  Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

However, in cases in which a claim for a higher initial 
evaluation stems from an initial grant of service connection 
for the disability at issue, multiple ("staged") ratings may 
be assigned for different periods of time during the pendency 
of the appeal. See generally Fenderson v. West, 12 Vet. App. 
119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7.

The veteran's service connected bronchial asthma has been 
rated under Code 6602.  Under Code 6602, a 30 percent rating 
is warranted for bronchial asthma where Forced Expiratory 
Volume (FEV-1) is 56- to 70-percent of predicted, or the 
ratio of FEV in 1 second to Forced Vital Capacity (FEV-1/FVC) 
is 56 to 70 percent, or daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication is required.  A 60 percent rating requires a FEV-1 
of 40- to 55-percent of predicted, or at least monthly visits 
to a physician for required care of exacerbations, or 
intermittent (at least 3 per year) courses of systemic (oral 
or parenteral) corticosteroids.  A 100 percent rating 
requires a FEV-1 of less than 40-percent of predicted, or 
FEV-1/FVC less than 40 percent, or more than 1 attack per 
week with episodes of respiratory failure, or daily use of 
systemic (oral or parenteral) high-dose corticosteroids or 
immunosuppressive medications. 38 C.F.R. § 4.97, Code 6602.

In this case, the Board finds that the severity of the 
veteran's service-connected bronchial asthma does not meet 
the schedular requirements for a 60 percent rating under Code 
6602; hence, no more than a 30 percent rating is assignable 
under these criteria.  The medical evidence, consists of a 
treatment records from Fresno VAMC, VA examinations of April 
2003 and January 2004, a July 2004 statement from Dr. T. E. 
D, and a September 2004 VA opinion.  The VA examinations 
indicated findings on PFT's that were consistent with the 
veteran's COPD and severe emphysema, which were not service-
connected and were most likely related to the veteran's past 
use of tobacco products.  In September 2004, the same VA 
examiner reviewed the medical evidence again and concluded 
that the recent bronchodilator-assisted PFT's revealed an 
obstructive deficit most likely related to pulmonary 
emphysema from smoking cigarettes.  The January 2004 VA 
examination and September 2004 report noted that as the 
veteran did have at least 4% change in improvement of his 
obstructive lung disease, this indicated a minimal but 
significant response to the bronchodilators.  The 
examinations found that the degree of bronchospasm was not 
typical of COPD, which indicated an element of asthma.  Most 
significantly, the VA physician specifically stated that 
"[i]f the veteran had only asthma, and not COPD or 
emphysema, his pulmonary function studies would revert to 
their normal range following the use of bronchodilators."  
The physician reasoned that the evidence overwhelming 
suggested that the veteran's COPD, and not the bronchial 
asthma, was more a problematic finding.  

In light of these medical opinions specifically indicating 
that the veteran's COPD was his predominant respiratory 
disorder and the direct cause of the impairment shown on 
PFTs, the Board finds that the veteran's asthma does not 
meets the criteria for a 60 percent rating or higher under 
Code 6602 (based on pulmonary function studies).  In essence, 
the Board concludes that the greater weight of competent 
evidence establishes that the results of the PFTs are solely 
attributable to his COPD, and not a manifestation of his 
service-connected asthma.

Moreover, the evidence of record does not demonstrate that 
the veteran requires monthly visits to a physician for 
required care of exacerbations.  The record does reflect that 
in addition to Albuterol and Ipratropium, the veteran was 
prescribed Fluticasone or an inhaled steroid diskus to treat 
his asthma and his COPD.  Although the veteran was prescribed 
Fluticasone and/or an inhaled steroid diskus, these are 
distinct from systemic (oral or parenteral) steroids.  
Additionally, although the April 2003 and January 2004 VA 
examinations mentioned a history of taking corticosteroids, 
it was also indicated that he did not take steroids 
continuously and that he no longer was taking 
corticosteroids.  Essentially, the record does not 
demonstrate that he has required at least three courses per 
year since 2001, which is the period under consideration in 
this case.  Also on VA examinations, the examiner commented 
that it was highly unlikely that the in service episodes of 
acute bronchitis were linked in any etiologic fashion to the 
present situation with the need for home oxygen, an electric 
cart, and frequent bronchodilator use.  

Therefore, based on the above findings, the Board concludes 
that a rating in excess of 30 percent is not warranted.  As 
an increased rating is not warranted at any point in time 
during the appellate period, "staged ratings" are not for 
consideration.

TDIU

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent. 38 C.F.R. § 4.16(a).  For 
those veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found 
that the service-connected disabilities are sufficient to 
produce unemployability; such cases should be referred to the 
Director, Compensation and Pension Service, for extra- 
schedular consideration. 38 C.F.R. § 4.16(b).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability." Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination. 38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the COPD or emphysema or any other nonservice-connected 
disabilities on his ability to function.

The veteran veteran's service connected disabilities are: 
bronchial asthma, hearing loss, tinnitus, and mood disorder 
associated with bronchial asthma; rated 30, 10, 10, and 10 
percent disabling, respectively; rated 30, 10, 10, and 10 
percent disabling, respectively. 38 C.F.R. § 4.25.  Thus, the 
minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) 
are not met.

The analysis progresses to the "subjective standard" under 38 
C.F.R. § 4.16(b).  The Board must determine whether the 
veteran is unemployable due to his service-connected 
disability regardless of its rating.  This regulation 
provides that the established VA policy is that "all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled."  However, in these cases, in 
order for the veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
circumstance which places the claimant in a different 
position from other veterans with the same rating.

In Floyd v. Brown, 9 Vet. App. 95 (1996), the Court held that 
the Board may not assign an extraschedular disability rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance, because 
§ 3.321(b)(1) establishes a specific procedure requiring all 
claims under that provision to be referred to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for initial decision.  However, the Court 
held that the Board may be required to consider the 
applicability of 38 C.F.R. § 3.321(b)(1) when the issue has 
been raised before the Board.

Here, the Board finds that the evidence fails to show that 
the service-connected disabilities are so exceptional or 
unusual as to warrant referral to the Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for extraschedular consideration.  First, the record 
does not show frequent periods of hospitalizations.  Second, 
the evidence does not support a finding that the veteran is 
demonstrably unable to obtain or maintain employment due 
solely to his service-connected disorders.  The Board has 
carefully considered the statement from Dr. T. E. D. and a VA 
record dated in July 2004 indicating that the veteran is 
unemployable; however, Dr. T. E. D. identified only a non 
service-connected disorder as significantly and permanently 
impairing the veteran from any meaningful occupation.  The 
July 2004 VA record listed both his COPD and asthma when 
identifying conditions contributing to the veteran's 
inability to work.  However, as discussed in detail above, 
the nonservice-connected COPD has been shown by substantial 
medical evidence to be the much more predominant and 
disabling condition.  Neither the July 2004 VA note, nor any 
other record on file, indicates that the veteran's service-
connected disorders, alone, prevent him from maintaining 
employment.

For reasons noted above, the more probative evidence 
establishes that the veteran is not totally disabled for any 
substantially gainful employment due to his service-connected 
disorders (bronchial asthma, hearing loss, tinnitus, and mood 
disorder associated with bronchial asthma), alone.  
Accordingly, there is a preponderance of the evidence against 
his claim for TIDU.


ORDER

An initial disability rating in excess of 30 percent for 
asthma is denied.

TDIU is denied.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


